This is an appeal by the employer’s insurance carrier from an award of the State Industrial Board in claimant’s favor. The sole question is that of policy coverage. On March 12,1937, claimant was employed as a furniture salesman and installer and embalmer. While engaged in the regular course of his employment and while lifting a heavy davenport he sustained a strain in his left groin resulting in a left inguinal hernia and as a result was totally disabled from October 25, 1937, to December 6, 1937. The appellant contends that because claimant was injured while lifting a piece of furniture in his employer’s home he was not covered by the policy. The employer, an individual, conducted a part of his business from his home: It is conceded that the accident happened during the claimant’s regular working hours and that he received his full wages for that day. The policy of insurance gives the employer’s address as “ Goshen, Orange County, New York,” where the *906accident occurred. The policy includes “ locations of all factories, shops, yards, buildings, premises or other workplaces of ” the employer at Goshen, N. Y. It also includes all business operations whether on the employer’s premises or not. The classification of operations includes the installation of house furnishings. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Crapser, Bliss and Heffeman, JJ., concur; McNamee, J., dissents, on the ground that at the time of the injury the employee was rendering no service which advanced the cause of the business of the employer, and was, therefore, no part of The business covered by the policy.